Title: To James Madison from Charles Pinckney, 14 August 1804
From: Pinckney, Charles
To: Madison, James



Dear Sir,August 14: 1804 In Madrid
I have written you so fully the last week by Capt. Dulton & by duplicates, that I have little to add now but to inclose by this safe conveyance the triplicates of such letters & papers as I have not sent triplicates of before. Since my duplicate, I have received letters from Mr. Livingston dated 11th. July past, in which he informs me that he has received my letter in June, inclosing Mr. Cevallos’s letter of the 31st. may, on the subject of the Act of Congress, & also communications on the same subject from you, together with the notes which have passed between you & the Marquis de Yrujo, & supposes that I have received the same, which I have not, nor have I heard a word from you since the 6th. february, when the Ratifications came. Mr. Livingston goes on to say—“I have also a detailed statement of our title by Mr. Madison, which, by placing our claim upon its true ground, shews that West Florida uncontrovertibly belongs to us, & I think that the only language we ought to hold or can hold with dignity, is the avowal of our right.” He goes on also to state many other conversations between Mr. Marbois & Mr. Talleyrand & himself, all proving or having a tendency to prove the boundary as he stated. Mr. Livingston also sent me a french Map, printed in the year 1755. proving the French to have been then in the possession of West Florida.
Not having received any instructions from you on this subject, except the one which forbids my entering into any discussions on the limits of Louisiana, nor knowing any thing of the business officially, I am very much pleased to find that the conduct I found myself obliged to pursue, is exactly that which would have been my duty, had I received the same communications from you, which Mr. Livingston has—he informs me also, he is just returned from London—as he, no doubt saw & conversed with Mr. Monroe every day, & does not say a word of his intention of coming this way, I consider it as fully corroborating every thing Mr. Graham wrote to me about the great probability of his not coming. Mr. Livingston’s letter also gives no reason to suspect a war between England & Spain immediately, & until then nothing can be done with this Country about the Florida’s, or rather the eastern one, as I suppose we shall not easily relinquish what we claim notwithstanding their peremptory demand to repeal our Law.
Mr. Livingston has, I suppose, regularly informed you of every thing that has passed in France, & the remark of Cato in speaking of Rome has, no doubt, often struck you—“Why have her Generals & her Patriots bled?” The unfortunate issue of the exertions in favor of the cause of Liberty there, has given great confidence & exultation to all the old iron despotisms of Europe, who now snarl & scoff at the very name of Republic, & consider the return of Royalty in France, as more than ever strengthening & consolidating their own power—they look with certainty to our one day following their example—they know so little of our principles, of the affection of our Citizens for their Government, & of the ease with which a general System like ours, may be expanded while it has such pillars as the state Governments not only to rest upon, but to take from them the trouble of legislating upon local or minor concerns—they really understand so little of this, that they consider our seperation as inevitable, & that when once divided, like them, the spoil will be seized by some bold & fortunate Soldier, & we too shall degenerate into Royalty. The deep root, real & rational liberty has taken in America—the ease with which it will spread itself through the rich & feeble Dominions of Spain in our Neighbourhood, & in the course of time people (as I sincerely hope & really expect) with Inhabitants susceptible of Liberty the whole or nearly the whole of the Territory to the Isthmus of Darien, are things they know not how to estimate—they are taught to believe that the larger our Territory, the sooner will be our seperation, it being impossible to beat into them the explanation, or to convince them of the fact, that under such a system as ours, it is as easy for the general Government to direct the National affairs of 50. States, as of 20—& more particularly when it has no occasion to lay taxes & the impost is equal to our expences. They are not aware of the truth of the observation that, for a Nation to be truly free as well as great & powerful, & particularly for the purposes of self defence, it ought always to have a very extensive territory—knowing or understanding little of our situation & the nature & inconceiveable aid of the state Governments in our political Machinery, it is difficult to make them believe how indispensable it is to us to have a large territory, which, while we can people at our leisure with Citizens fit for liberty, gives us at the same time different Climates & productions for the purposes of Commerce & self provision. For these reasons, while the Countries we acquire are contiguous to our other possessions, the more land we have, the better, & the more safe & independent we are of other Nations—if we choose to cultivate them, we shall have at least all the useful productions a Nation can want, & as to the difficulty of the Members from each of the new States, may acquire going to the General Government, it is to be recollected that in that event the seat of it may be transferred to a more central situation, or if kept where it is, the Members may easily & conveniently do what I always did, go by water—the argument of distance, therefore has no weight—for my own part, I candidly confess to you, I wish our Citizens to be accustomed to think of the acquisitions, & the more they are so, the more the Spaniards will be familiarised to the expectation of losing them, & in the end, the measure be the more easily accomplished by sale, or in some manner, perhaps agreeable to all parties. It will be well for the thing to become familiar to our Citizens in time, & our ideas on the subject to be somewhat known, because such is our situation with England and France, by holding the balance between them, that if either of them knew it, & particularly England, they would not think of interfering with our future views in making dispositions for that Country which may be injurious to, or disappoint them. This, I am afraid England will attempt whenever she may go to war with Spain. She will then offer to liberate & support the Countries near us, on the ground of her having an exclusive trade, an arrangement, which would, by no means, suit us—whereas, if she was acquainted with our views, she would no more interfere than I believe she now will, in the case of the Floridas. Be assured there is nothing like having our wishes known, to facilitate the acquisition—the publicity of our views on Florida by the Resolutions of Congress appearing in print, has secured us from all unfriendly interference on the part of France & England, and our further views when they come even to be talked of, will keep England from ever thinking of arrangements with those Countries, which are not agreeable to us. I must repeat again that, as to our having too much Territory, with the aid of our State Governments, it is almost impossible, while be assured there cannot be a greater curse to a Country than to be small & near a large Neighbour, or to a Man, than to be obliged to live in such a Country. If you were to see the situation of Holland, Hamburg, Portugal, Switzerland, Genoa, Etruria, Rome, Naples, & many others, that might be named, you would there see the curses of little confined Territories. In these Countries a Man is always timid & shy—obliged to look about before he speaks, & then to speak in whispers, & is really scarcely the same Animal, he is with us. Wretched & enslaved, as is his situation in the larger and more powerful Countries of Europe; yet still upon the whole he is less squeezed & insulted than in the smaller ones, & if he cannot speak of himself, or his personal security, he endeavours to find some solace in the strength, or military glory or Power of his Nation. What Englishman is there who does not wish the British Isles were twice or three times as extensive in territory as they are? I am convinced that next to liberty, the true basis of National greatness & security, is a wide extent of Territory, with a good sea Coast & different climates, & as the increase, we ought to turn our Eyes & attention to—is great part of it so situated along the Gulph of Mexico, as to make its intercourse with our present territories very easy by water—We should endeavor gradually to dissipate the idea that we are large enough, & to recollect that not only our own security, self provision, &, if you please, greatness, but even our patriotism, in being the means of extending to our Neighbours the blessings we enjoy, should make us begin to think of it. A good Spanish & English paper, printed at New Orleans, would very much expedite the business—at any rate, a good Spanish paper is requisite.
Very anxiously am I waiting for Your permission to return & with my best affections to the President & our friends at Washington I remain always dear sir Yours Truly
Charles Pinckney
The inclosures alluded to in the first sheet are sent with the original of this letter. Two quarters accounts are inclosed & the general account current of the whole from the Beginning will soon be forwarded.
